Case 2:21-cv-14282-RAR Document 3 Entered on FLSD Docket 07/30/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-CIV-14282-RAR

 NATHANIEL HAWTHORNE, III,

        Plaintiff,

 v.

 STATE OF FLORIDA
 DEPARTMENT OF CORRECTIONS, et al.,

        Defendants.
 ____________________________/

                                    ORDER OF DISMISSAL

        THIS CAUSE comes before the Court upon a pro se Complaint filed by a pretrial detainee

 bringing this action against governmental entities and governmental employees. See Complaint

 [ECF No. 1] (“Compl.”). Pursuant to this Court’s authority to screen the Complaint under 28

 U.S.C. § 1915A, the Complaint is DISMISSED for failure to state a claim.

                                       LEGAL STANDARD

        The Court “shall review . . . a complaint in a civil action in which a prisoner seeks redress

 from a governmental entity or officer or employee of a governmental entity.” 28 U.S.C. § 1915A

 (emphasis added). The term “prisoner” includes “any person incarcerated or detained in any

 facility who is . . . accused of [or] convicted of . . . violations of criminal law.” § 1915A(c). In

 screening a prisoner’s complaint, the Court must “dismiss the complaint[ ] or any portion of the

 complaint” when it is (1) “frivolous, malicious, or fails to state a claim upon which relief may be

 granted,” or (2) “seeks monetary relief from a defendant who is immune from such relief.”

 § 1915A(b).
Case 2:21-cv-14282-RAR Document 3 Entered on FLSD Docket 07/30/2021 Page 2 of 4




        To state a claim upon which relief may be granted, a complaint’s factual allegations “must

 be enough to raise a right to relief above the speculative level”—that is, the complaint must assert

 “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 555, 570 (2007). Under this standard, legal conclusions “are not entitled to the

 assumption of truth” and are insufficient (standing alone) to state a claim. Ashcroft v. Iqbal, 556

 U.S. 662, 679 (2009). Moreover, “[w]here a complaint pleads facts that are merely consistent with

 a defendant’s liability, it stops short of the line between possibility and plausibility of entitlement

 to relief.” Id. at 678 (cleaned up).

                                             ANALYSIS

        Plaintiff says he “was unlawfully stopped and fronted/interrogated [sic] by Deputy Eddie

 San Miguel about prescription pills in [his] vehicle that belongs [sic] to Ms. Kimberly Berry.”

 Complaint at 1. He avers that “[p]robation officer Collins informed Deputy San Miguel” to charge

 Plaintiff with violating his probation “without a proper investigation.” Id. Deputy San Miguel, as

 Plaintiff sees it, is liable because he “unlawfully arrested [him].” Id. Later in his Complaint, in a

 section titled “Basis for Jurisdiction,” Plaintiff claims the State of Florida’s Department of

 Corrections, the Parole and Probation Commission, David A. Kelsey, Jasmine Hawthorne, Collins,

 and Marlon Milian failed to properly investigate whether there was probable cause to stop Plaintiff

 or otherwise “hold a preliminary hearing” about the “condition of [Plaintiff’s] license” or about

 the “prescription pills” Id. at 14.

        Here, Plaintiff’s “complaint contains only legal conclusions couched as factual

 allegations,” so the Court is “not bound to accept such legal conclusions” which will not suffice to

 state a claim to relief. Trujillo v. Fla., 481 F. App’x 598, 600 (11th Cir. 2012) (cleaned up). Even

 if Plaintiff’s claims did not consist purely of legal conclusions, they clearly fail to provide



                                              Page 2 of 4
Case 2:21-cv-14282-RAR Document 3 Entered on FLSD Docket 07/30/2021 Page 3 of 4




 “sufficient factual content” for this Court “to draw the reasonable inference that [the Defendants

 are] liable for the misconduct alleged.” See Crawford’s Auto Ctr., Inc. v. State Farm Mut. Auto.

 Ins. Co., 945 F.3d 1150, 1158 (11th Cir. 2019) (cleaned up). In other words, at best, the Complaint

 “stops short of the line between possibility and plausibility of entitlement to relief” and would still

 fail to state a claim to relief.1 See. Iqbal, 556 U.S. at 678 (internal quotation marks omitted).

                                               CONCLUSION

         Having carefully reviewed the record and governing law, it is

         ORDERED AND ADJUDGED that the Complaint is DISMISSED without prejudice for

 failure to state a claim.2 All deadlines are TERMINATED, and any pending motions are

 DENIED as moot. This case is CLOSED.


 1
   “A pro se pleading is held to a less stringent standard than a pleading drafted by an attorney and is liberally
 construed.” Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017); see also Torres v. Miami-Dade
 Cty., 734 F. App’x 688, 691 (11th Cir. 2018) (“Liberal construction, in more concrete terms, means that
 federal courts must sometimes look beyond the labels used in a pro se party’s complaint and focus on the
 content and substance of the allegations.”). That leniency, however, “does not give courts license to serve
 as de facto counsel or to rewrite an otherwise deficient pleading in order to sustain an action.” Shuler v.
 Ingram & Assocs., 441 F. App’x 712, 716 n.3 (11th Cir. 2011); Golfin v. Sec’y, Fla. Dep’t of Corr., 276 F.
 App’x 908, 908 (11th Cir. 2008) (“[W]e will not act as de facto counsel for a pro se litigant.”). Indeed, pro
 se litigants “cannot simply point to some perceived or actual wrongdoing and then have the court fill in the
 facts to support their claim. . . . [J]udges cannot and must not ‘fill in the blanks’ for pro se litigants; they
 may only cut some ‘linguistic slack’ in what is actually pled.” Hanninen v. Fedoravitch, No. 08-23172,
 2009 WL 10668707, at *3 (S.D. Fla. Feb. 26, 2009) (C.J., Altonaga) (citation omitted). And here, liberal
 construction in no way “allows the court to draw the reasonable inference that” any of the defendants are
 liable. Michel v. NYP Holdings, Inc., 816 F.3d 686, 694 (11th Cir. 2016).
 2
   Of course, “[w]here a more carefully drafted complaint might state a claim, a plaintiff must be given at
 least one chance to amend the complaint before the district court dismisses the action with prejudice.” Bank
 v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991) (emphasis added), overruled on other grounds by Wagner v.
 Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 & n.1 (11th Cir. 2002). But here, the dismissal is
 clearly without prejudice. However, if a dismissal without prejudice “has the effect of precluding [a litigant]
 from refiling his claim due to the running of the statute of limitations[,] the dismissal is tantamount to a
 dismissal with prejudice.” Justice v. United States, 6 F.3d 1474, 1481 n.15 (11th Cir. 1993) (cleaned up).
 Accordingly, before dismissing a pro se prisoner’s case without prejudice, the Court must satisfy itself that
 the dismissal will not preclude the prisoner from refiling his claims “due to the running of the statute of
 limitations.” See id. The Court has made that determination here.

 “Section 1983 claims are governed by the forum state’s residual personal injury statute of limitations, which
 in Florida is four years.” City of Hialeah v. Rojas, 311 F.3d 1096, 1102 n.2 (11th Cir. 2002). “[T]he statute
                                                  Page 3 of 4
Case 2:21-cv-14282-RAR Document 3 Entered on FLSD Docket 07/30/2021 Page 4 of 4




         DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of July, 2021.



                                                                _________________________________
                                                                RODOLFO A. RUIZ II
                                                                UNITED STATES DISTRICT JUDGE



 cc:     Nathaniel Hawthorne, III
         0500307001
         Highlands County Jail
         Inmate Mail/Parcels
         338 South Orange Street
         Sebring, FL 33870
         PRO SE




 of limitations for a civil rights action begins to run from the date that the cause of action accrues, which
 occurs when ‘the plaintiff has a complete and present cause of action’ and ‘can file suit and obtain relief.’”
 Villalona v. Holiday Inn Express & Suites, 824 F. App’x 942, 942 (11th Cir. 2020) (quoting Wallace v.
 Kato, 549 U.S. 384, 388 (2007)). A “cause of action will not accrue until the plaintiff knows or should
 know (1) that he has suffered an injury that forms the basis of his action and (2) the identity of the person
 or entity that inflicted the injury.” Id. Because the Plaintiff says the events giving rise to his claims accrued
 on August 14, 2018, see Complaint at 5, he has about one year to file a better version of his Complaint.
 Thus, this dismissal will not prejudice him.
                                                  Page 4 of 4
